Watson, Judge:
The merchandise in the case at bar consists of clusters of variously colored alabaster balls, which are bound to a piece of wood by wires. These articles were assessed with duty at the rate of 42.5 per centum ad valorem under the provisions of item 748.21 of the Tariff Schedules of the United States as artificial fruits.
Plaintiff in this case originally claimed that the merchandise should be classified at the rate of 17 per centum ad valorem under item 513.94 of said schedules as articles in chief value of alabaster. By amendment to the protest, plaintiff claimed the merchandise properly classifiable at the rate of 19 per centum ad valorem under item 657.20 of the Tariff Schedules of the United States as articles of metal, not specially provided for.
The case was submitted and briefs filed by both parties to the controversy. Plaintiff in its brief, however, conceded that it has not proven the component material of chief value of the imported merchandise. Subsequent to submission, the protest herein was abandoned by counsel for the plaintiff.
In view of the foregoing, the protest in this case is dismissed. Judgment will issue accordingly.